DETAILED ACTION
This is in response to applicant’s amendment/response filed on 08/23/2022, which has been entered and made of record. Claim(s) 1-20 are pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al. (US 20160269578 A1) in view of Xia (US 20220066725).
Regarding claim 1, Nozawa discloses An electronic device, comprising: a camera; a display; a transceiver; and at least one processor (Nozawa, fig. 1A, 1B, an imaging device, display, communication device, CPU) configured to: 
while providing augmented reality via the display, identify the first external electronic device present in a field of view of the camera based on information received from the first external electronic device and information obtained from the camera (Nozawa, fig.5, “[0083] FIG. 5 is a flowchart illustrating a procedure of transmitting the display data in the AR display region to the external device by overlaying the display data on the external device in the real space according to an exemplary embodiment. [0084] The display apparatus 1 acquires or loads the image of the real view taken by the imaging device 107 (S201), and reads out device identification information, which is stored in advance in the display apparatus 1 (S202). [0086] The display 1 specifies a target device as a copier ZYX or a printer ABC based on this device identification information and image information (e.g., a photographed image of the device).”), and 
display information related to the first external electronic device in the augmented reality (AR) provided via the display, as virtual object information (Nozawa, fig. 11, “[0073] With reference to FIG. 4, explanation will be made of the procedure of processing the display data in the AR display region by overlaying the display data on the external device in the real space. [0075] At S103, the display apparatus 1 displays the acquired function as a function that the user can select in the AR display region (selection screen) of the display apparatus 1”).
On the other hand, Nozawa fails to explicitly disclose but Xia discloses in case communication with a first external electronic device is established via the transceiver, identify the first external electronic device in which the communication is established among one or more external electronic devices (Xia, “[0057] As shown in FIG. 1, the terminal 100 may establish a wireless connection to the external display device 200 in a wireless communication manner (for example, Wi-Fi or Bluetooth), or the terminal 100 may establish a wireless connection to an external device (for example, a mouse or a keyboard) in a wireless communication manner (for example, Wi-Fi or Bluetooth). [0068] After the terminal 100 establishes a connection to the external display device 200, the terminal 100 may identify related specification information of the display of the external display device 200 connected to the device 100, for example, resolution and dots per inch (DPI) of the display of the external display device 200”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Xia and Nozawa, to include all limitations of claim 1. That is, adding the identifying step in case a communication is established of Xia to the identifying process of Nozawa. Therefore, in case communication with a first external electronic device is established via the transceiver while providing augmented reality via the display, identify the first external electronic device in which the communication is established among one or more external electronic devices present in a field of view of the camera based on information received from the first external electronic device and information obtained from the camera, and display information related to the first external electronic device in which the communication is established among the one or more external electronic devices in the augmented reality (AR) provided via the display, as virtual object information. The motivation/ suggestion would have been to provide specific available device information so that the user can focus on the information, especially in case of abundant device in the FOV.
Regarding claim(s) 11, it is interpreted and rejected for the same reasons set forth in claim(s) 1.
Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al. (US 20160269578 A1) in view of Xia (US 20220066725), and further in view of Satpathy et al. (US 20210185023 A1).
Regarding claim 10, Nozawa in view of Xia discloses The electronic device of claim 1, wherein in case the first external electronic device is identified among the one or more external electronic devices, has been disclosed.
On the other hand, Nozawa in view of Xia fails to explicitly disclose but Satpathy discloses wherein the at least one processor is further configured to, in case the first external electronic device is identified, continuously display information related to the first external electronic device as virtual object information by performing a tracking function for the first external electronic device (Satpathy, “[0087] Peripheral device 6 may invoke I/O interface(s) 72 to send and receive data over network 18, such as cipher text or plain text (unencrypted) data. I/O interface(s) 72 may also incorporate hardware that enables peripheral device 6 to communicate wirelessly with HMD 12. Peripheral device 6 may invoke motion sensors 74 to detect and track motion by user 8 for use in computing updated pose information for a corresponding frame of reference of HMD 12. [0112] Based on the sensed data and/or image data, tracking block 90 determines, for example, a current pose for the frame of reference of peripheral device 6 and, in accordance with the current pose, renders the artificial reality content to HMD 12”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Satpathy into the combination of Nozawa in view of Xia, to include all limitations of claim 10. That is, adding the rendering of artificial reality content based on tracking pose of the peripheral device of Satpathy to render the AR image of Nozawa in view of Xia. The motivation/ suggestion would have been The peripheral device and the HMD may each include one or more SoC integrated circuits (referred to herein simply as “SoCs”) that are collectively configured to provide an artificial reality application execution environment (Satpathy, [0029]).
Regarding claim(s) 20, it is interpreted and rejected for the same reasons set forth in claim(s) 10.
Allowable Subject Matter
Claim(s) 2-9, 12-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, it recites, inter alia, in case a total score obtained by the candidate external electronic device via the first identification operation and the second identification operation is smaller than the identification threshold, perform a third identification operation for identifying the first external electronic device using screen pattern information; and in case the total score obtained by the candidate external electronic device via the first identification operation, the second identification operation, and the third identification operation is equal to or larger than the identification threshold, identify the candidate external electronic device as the first external electronic device. 
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders obvious the combination of elements recited in the claim(s) as a whole. 
Regarding claim 12, it is interpreted and allowed under similar rational as claim 2.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 11, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/            Primary Examiner, Art Unit 2611
11/29/2022